*915
ORDER

PER CURIAM.
Defendant appeals the judgment and sentence entered upon his conviction by a jury of criminal nonsupport in violation of section 568.040 RSMo 1994. Defendant was sentenced to four years imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would serve no jurisprudential purpose. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 80.25(b).